Citation Nr: 0120639	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-02 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 1996 RO rating decision, which increased the rating of 
the service-connected lumbar spine disability from 20 to 30 
percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1959 to 
August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Ft. Harrison Regional Office (RO) September 1999 rating 
decision which found that the March 1996 rating decision was 
not clearly and unmistakably erroneous in increasing the 
rating of the service-connected lumbar spine disability from 
20 to 30 percent.

In his February 2000 substantive appeal, the veteran 
requested a Board hearing in Washington, D.C.  He was 
scheduled to appear for a hearing on July 19, 2001 (notice 
thereof was mailed to his address of record on April 26, 
2001), but by written correspondence dated June 19, 2001, he 
canceled his hearing request.  38 C.F.R. § 20.702 (2000).


FINDINGS OF FACT

1.  By March 1996 rating decision, the RO increased the 
rating of the veteran's service-connected lumbar spine 
disability from 20 to 30 percent, applying the rating 
criteria under Codes 5292 and 5293, limitation of motion of 
lumbar spine and intervertebral disc syndrome, respectively.

2.  In March 1996, the RO determined that the impairment from 
the service-connected lumbar spine disability increased in 
severity since the last rating decision in December 1993, 
warranting assignment of a rating greater than the previously 
assigned 20 percent.  

3.  By increasing the rating of the service-connected lumbar 
spine disability from 20 to 30 percent in March 1996, the RO 
failed to apply the correct rating criteria to the facts of 
the case; the next higher rating of 40 percent under either 
Code 5292 or 5293 should have been assigned.

CONCLUSION OF LAW

The March 1996 RO rating decision, assigning a 30 percent 
rating for the service-connected lumbar spine disability, was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.105(a), 4.71a, Codes 5292, 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the Board finds that the February 2000 statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
CUE claim.

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's claim. 

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
consistently stressed the strict nature of the concept of 
CUE.  CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  CUE is a very specific and rare 
kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In order to determine whether the March 1996 RO rating 
decision contained CUE, the Board reviews the evidence that 
was before the rating board at that time.  38 C.F.R. 
§ 3.104(a).  A determination that there was a CUE must be 
based on the record and the law that existed at the time of 
the prior decision.  Russell, 3 Vet. App. at 314.  In other 
words, the Board cannot apply the benefit of hindsight to any 
RO determination in March 1996 in determining whether clear 
and unmistakable error existed.  

In 1996, as it does now, the pertinent law and regulations 
provided that disability ratings are based, as far as 
practicable, on average impairment of earning capacity 
attributable to specific disabilities.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.  Consideration must be 
given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Historically, service connection for residuals of low back 
injury was granted by Board decision in March 1992, based on 
the veteran's service medical records and post-service 
clinical evidence showing that his chronic lumbar spine 
disability (including degenerative disc disease) had its 
onset in service.  

By March 1992 rating decision, implementing the Board 
decision dated earlier that month (which granted service 
connection for a chronic low back disability), the RO 
assigned that disability a 10 percent rating under Code 5293, 
intervertebral disc syndrome productive of mild impairment.

By rating decision in December 1993, the RO increased the 
rating of the veteran's service-connected lumbar spine 
disability from 10 to 20 percent, utilizing the rating 
criteria under Codes 5292 (limitation of motion of the lumbar 
spine) and 5293 (intervertebral disc syndrome).  That 
decision was based on recent clinical evidence, consisting of 
the October 1993 VA orthopedic examination report, indicating 
that the disability increased in severity since the last 
rating decision in March 1992, and that it was productive of 
"moderate" impairment.  

In November 1995, the veteran filed a claim for increased 
rating of his service-connected lumbar spine disability, 
suggesting that the resulting impairment had increased in 
severity since the disability was last rated.  

In December 1995, the veteran underwent a VA orthopedic 
examination to determine the nature and severity of 
impairment from his service-connected lumbar spine 
disability; the examiner reviewed and considered both 
objective manifestations of the disability and the veteran's 
subjective complaints of pain and functional impairment; he 
opined that the disability was productive of "moderate-to-
severe symptomatology and limitation of motion."  

By rating decision in March 1996, the RO determined that the 
impairment from the veteran's service-connected lumbar spine 
disability increased in severity since the disability was 
last rated (in December 1993).  Considering the facts of the 
case and applying the rating criteria under Codes 5292 and 
5293, the RO concluded that the disability picture reflected 
impairment greater than the previously assigned 20 percent 
rating; the RO increased the rating of the lumbar spine 
disability from 20 to 30 percent.  

No timely appeal regarding the rating assigned the lumbar 
spine disability by rating decision in March 1996 had been 
filed by or on behalf of the veteran, following notification 
thereof in March 1996.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Accordingly, that rating decision became final 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The veteran contends that the March 1996 rating decision, 
increasing the rating of his service-connected lumbar spine 
disability from 20 to 30 percent, was clearly and 
unmistakably erroneous because, finding that the associated 
impairment increased in severity since the disability was 
last rated (in December 1993), the RO should have assigned 
that disability the next higher rating (above 20 percent) 
under the pertinent rating criteria; he points out that the 
next higher rating under either Code 5292 or 5293 is 40 
percent, not 30 percent disabling.

Based on the foregoing, the Board finds that the March 1996 
RO rating decision, increasing the rating of the veteran's 
service-connected lumbar spine disability from 20 to 30 
percent, contained clear and unmistakable error.  Initially, 
it is noted that in rating the impairment from the service-
connected lumbar spine disability, the RO correctly 
considered applicability of the pertinent Diagnostic Codes 
(5292, limitation of motion of lumbar spine, and 5293, 
intervertebral disc syndrome); the RO determined that the 
disability was properly rated under either Code 5292 or 5293, 
but not both, as assignment of additional and/or separate 
disability ratings for that disability under both Codes would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  

The pertinent evidence of record available in March 1996 
consisted of the veteran's November 1995 increased rating 
claim (suggesting that the severity of impairment from the 
low back disability increased since the last rating decision) 
and VA orthopedic examination reports from October 1993 and 
December 1995.  Overall, such evidence indicated that, based 
on consideration of both objective manifestations of the 
disability and the veteran's subjective complaints of pain 
and functional impairment, the impairment from that 
disability had in fact increased in severity, as alleged by 
the veteran; the evidence indicated that the disability was 
productive of impairment greater than that reflected by the 
then-assigned 20 percent rating.  Therefore, by rating 
decision in March 1996, the RO increased the rating of the 
service-connected lumbar spine disability.  However, the 
possible ratings available under the pertinent rating 
criteria that are greater than the 20 percent then-assigned 
are a 40 percent rating under Code 5292 (severe impairment of 
lumbar spine motion), and the 40 or 60 percent ratings under 
Code 5293 (severe and pronounced intervertebral disc 
syndrome, respectively); a 30 percent rating (which was 
assigned in March 1996) is simply unavailable under either 
Code.  Accordingly, consistent with the rating criteria under 
either Code 5292 or 5293, the Board finds that the correct 
conclusion available in March 1996 was that the rating 
criteria for a 40 percent rating for a lumbar spine 
disability had been satisfied.  For the RO to have found 
otherwise was a failure to apply the correct regulatory 
criteria to the relevant facts in this case.  See Russell, 
3 Vet. App. at 313; Oppenheimer, 1 Vet. App. at 372.  


ORDER

As the March 1996 rating decision was clearly and 
unmistakably erroneous, a 40 percent rating for the veteran's 
service-connected lumber spine disability is granted, subject 
to the applicable law and regulations governing the payment 
of monetary awards.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


